
	
		I
		112th CONGRESS
		1st Session
		H. R. 2215
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Berman (for
			 himself, Mr. Issa,
			 Mr. Boustany, and
			 Mr. Rahall) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure that United States taxpayer dollars are not
		  used to fund terrorist entities in Lebanon, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hezbollah Anti-Terrorism Act of
			 2011.
		2.Limitation on
			 assistance to a Hezbollah-dependent Government of Lebanon
			(a)Declaration of
			 policyIt shall be the policy
			 of the United States—
				(1)to promote the
			 sovereignty, independence, and territorial integrity of Lebanon;
				(2)to oppose those
			 organizations, individuals, and countries that practice or support terrorism or
			 use Lebanon as a base to instigate attacks of any kind against Lebanese
			 citizens, the United States, the West, and the State of Israel;
				(3)to promote the
			 rule of law, democracy, the cessation of terrorism and incitement, and good
			 governance in Lebanon; and
				(4)to urge members of
			 the international community to avoid contact with and refrain from supporting
			 the terrorist organization Hezbollah until it agrees to renounce violence and
			 disarm.
				(b)AmendmentsChapter 1 of part III of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2351 et seq.) is amended—
				(1)by redesignating
			 the second section 620J (as added by section 651 of the Department of State,
			 Foreign Operations, and Related Programs Appropriations Act, 2008 (division J
			 of Public Law 110–161; 121 Stat. 2341) as section 620M; and
				(2)by adding at the
			 end the following new section:
					
						620N.Limitation on
				assistance to a Hezbollah-dependent Government of Lebanon
							(a)LimitationAssistance may not be provided under this
				Act to or for the benefit of a Hezbollah-dependent Government of Lebanon unless
				a certification described in subsection (c) or a recertification described in
				subsection (d) is in effect.
							(b)ExceptionsSubsection (a) shall not apply with respect
				to the following:
								(1)Assistance to
				meet basic human needsAssistance to meet food, water, medicine,
				health, or sanitation needs, or other assistance to meet basic human
				needs.
								(2)Assistance to
				promote democracyAssistance
				to promote democracy, human rights, rule-of-law, and freedom of the press,
				provided that such assistance does not directly benefit Hezbollah or any other
				foreign terrorist organization.
								(3)Assistance to
				promote disarmamentAssistance to promote disarmament of Lebanese
				militia, including Hezbollah.
								(4)Assistance to
				the IMET programAssistance
				to support the United States Government’s International Military Education and
				Training (IMET) program.
								(5)Assistance to
				educational institutionsAssistance to the American University of
				Beirut, the Lebanese American University, and other Lebanese educational
				institutions.
								(c)CertificationA certification described in subsection (a)
				is a certification transmitted by the President to Congress that contains a
				determination of the President that—
								(1)Hezbollah has ceased its support for
				terrorism, renounced violence, and disarmed; or
								(2)the Government of Lebanon has made
				demonstrable progress toward dismantling all Hezbollah terrorist and military
				infrastructure within Lebanon, arresting and bringing all wanted Hezbollah
				terrorists to justice, ending all Hezbollah imports of military and
				terrorism-related equipment, destroying unauthorized Hezbollah arms factories,
				thwarting and preempting terrorist attacks, and fully cooperating with United
				Nations Interim Force in Lebanon (UNIFIL) peacekeepers.
								(d)RecertificationsNot later than 90 days after the date on
				which the President transmits to Congress an initial certification under
				subsection (c), and every six months thereafter—
								(1)the President
				shall transmit to Congress a recertification that the conditions described in
				subsection (c) are continuing to be met; or
								(2)if the President
				is unable to make such a recertification, the President shall transmit to
				Congress a report that contains the reasons therefor.
								(e)Congressional
				notificationAssistance made
				available under this Act to Lebanon may not be provided until 15 days after the
				date on which the President has provided notice thereof to the appropriate
				congressional committees in accordance with the procedures applicable to
				reprogramming notifications under section 634A(a) of this Act.
							(f)National
				security waiverThe President
				may waive on a case-by-case basis the requirement to make a certification under
				subsection (c) or a recertification under subsection (d) if the
				President—
								(1)determines and
				certifies in writing to the appropriate congressional committees that it is
				vital to the national security interests of the United States to do so;
				and
								(2)submits to the appropriate congressional
				committees a report describing the reasons for the determination,
				including—
									(A)a description of
				the reason or reasons the President is unable to make a certification under
				subsection (c) or a recertification under subsection (d); and
									(B)a description of
				the potential impact of the waiver on United States regional interests.
									(g)DefinitionsIn
				this section:
								(1)Appropriate
				congressional committeesThe
				term appropriate congressional committees means—
									(A)the Committee on
				Foreign Affairs and the Committee on Appropriations of the House of
				Representatives; and
									(B)the Committee on
				Foreign Relations and the Committee on Appropriations of the Senate.
									(2)Foreign
				terrorist organizationThe term foreign terrorist
				organization means an organization designated as a foreign terrorist
				organization by the Secretary of State in accordance with section 219(a) of the
				Immigration and Nationality Act (8 U.S.C. 1189(a)).
								(3)Hezbollah-dependent
				Government of LebanonThe
				term Hezbollah-dependent Government of Lebanon means—
									(A)a Lebanese
				government in which Hezbollah is the majority element in a governing coalition;
									(B)a Lebanese government in which Hezbollah is
				the architect or primary forger of the governing coalition; or
									(C)a Lebanese
				government which depends on Hezbollah, even from outside that government, for
				its parliamentary
				majority.
									.
				(c)Previously
			 obligated fundsThe
			 provisions of section 620N of the Foreign Assistance Act of 1961, as added by
			 subsection (b) of this section, shall be applicable to the unexpended balances
			 of funds obligated prior to the date of the enactment of this Act.
			3.Limitation on
			 assistance to Hezbollah-influenced ministries, agencies, and instrumentalities
			 of a Government of Lebanon in which Hezbollah is a minority element in a
			 governing coalition
			(a)AmendmentChapter 1 of part III of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2351 et seq.), as amended by section 2(b)(2)
			 of this Act, is further amended by adding at the end the following new
			 section:
				
					620O.Limitation on
				assistance to Hezbollah-influenced ministries, agencies, and instrumentalities
				of a Government of Lebanon in which Hezbollah is a minority element in a
				governing coalition
						(a)Limitation
							(1)In
				generalIn the case of a Government of Lebanon in which Hezbollah
				is a minority element in a governing coalition, assistance may not be provided
				under this Act to, or to the benefit of, any ministry, agency, or
				instrumentality in which the chief official or other senior-level officials are
				members of Hezbollah or which is otherwise effectively controlled by Hezbollah
				unless a certification described in section 620N(c) or a recertification
				described in 620N(d) is in effect.
							(2)Additional
				requirementA certification
				described in section 620N(c)(2) may be made for purposes of subsection (a) only
				if the President determines that Hezbollah has fully cooperated with the
				Government of Lebanon in making demonstrable progress toward meeting the
				conditions specified in section 620N(c)(2).
							(b)ExceptionsSubsection (a) shall not apply with respect
				to assistance described in paragraphs (1) through (4) of section
				620N(b).
						(c)Congressional
				notificationAssistance made
				available under this Act to Lebanon may not be provided until 15 days after the
				date on which the President has provided notice thereof to the appropriate
				congressional committees in accordance with the procedures applicable to
				reprogramming notifications under section 634A(a) of this Act.
						(d)National
				security waiverThe President
				may waive on a case-by-case basis the requirement to make a certification under
				section 620N(c) for purposes of subsection (a) or a recertification under
				section 620N(d) for purposes of subsection (a) if the President—
							(1)determines and
				certifies in writing to the appropriate congressional committees that it is
				vital to the national security interests of the United States to do so;
				and
							(2)submits to the appropriate congressional
				committees a report describing the reasons for the determination,
				including—
								(A)a description of the reason or reasons the
				President is unable to make a certification under section 620N(c) for purposes
				of subsection (a) or a recertification under section 620N(d) for purposes of
				subsection (a); and
								(B)a description of
				the potential impact of the waiver on United States regional interests.
								(e)DefinitionIn
				this section, the term appropriate congressional committees has
				the meaning given the term in section
				620N(g).
						.
			(b)Previously
			 obligated fundsThe
			 provisions of section 620O of the Foreign Assistance Act of 1961, as added by
			 subsection (a) of this section, shall be applicable to the unexpended balances
			 of funds obligated prior to the date of the enactment of this Act.
			4.Limitation on
			 assistance for nongovernmental organizations for Lebanon
			(a)AmendmentChapter 1 of part III of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2351 et seq.), as amended by sections 2(b)(2)
			 and 3(a) of this Act, is further amended by adding at the end the following new
			 section:
				
					620P.Limitation on
				assistance for nongovernmental organizations for Lebanon
						(a)Limitation
							(1)In
				generalAssistance may be provided under this Act to
				nongovernmental organizations working in Lebanon only during a period for which
				a certification described in section 620N(c) or a recertification described in
				section 620N(d) is in effect.
							(2)ApplicabilityThe limitation on assistance under
				paragraph (1) applies only during a period for which a Hezbollah-dependent
				Government of Lebanon is in power.
							(b)ExceptionsSubsection (a) shall not apply with respect
				to the following:
							(1)Assistance to
				meet basic human needs, promote democracy, and promote
				disarmamentAssistance
				described in paragraphs (1), (2), and (3) of section 620N(b).
							(2)Assistance for
				individual members of the Lebanese GovernmentAssistance, other than funding of salaries
				or salary supplements, to individual members of the Lebanese Government who the
				President determines are not members of Hezbollah or any other foreign
				terrorist organization, for the purposes of facilitating the attendance of such
				members in programs for the development of institutions of democratic
				governance, including enhancing the transparent and accountable operations of
				such institutions.
							(3)Other types of
				assistanceAny other type of assistance if the President—
								(A)determines that the provision of such
				assistance is in the national security interest of the United States;
				and
								(B)not less than 30
				days prior to the obligation of amounts for the provision of such
				assistance—
									(i)consults with the
				appropriate congressional committees regarding the specific programs, projects,
				and activities to be carried out using such assistance; and
									(ii)submits to the
				appropriate congressional committees a written memorandum that contains the
				determination of the President under subparagraph (A), with an explanation as
				to the reasons for the President’s determination.
									(c)Congressional
				notificationAssistance made
				available under this Act to nongovernmental organizations for Lebanon may not
				be provided until 15 days after the date on which the President has provided
				notice thereof to the appropriate congressional committees in accordance with
				the procedures applicable to reprogramming notifications under section 634A(a)
				of this Act.
						(d)DefinitionsIn
				this section, the terms appropriate congressional committees,
				foreign terrorist organization, and Hezbollah-dependent
				Government of Lebanon have the meanings given such terms in section
				620N(g).
						.
			(b)Oversight and
			 related requirements
				(1)OversightFor each of the fiscal years 2011 and 2012,
			 the Secretary of State shall certify to the appropriate congressional
			 committees not later than 30 days prior to the initial obligation of amounts
			 assistance to nongovernmental organizations for Lebanon under the Foreign
			 Assistance Act of 1961 that procedures have been established to ensure that the
			 Comptroller General of the United States will have access to appropriate United
			 States financial information in order to review the use of such assistance.
				(2)Vetting
					(A)In
			 generalPrior to any obligation of for each of the fiscal years
			 2011 and 2012 for assistance to nongovernmental organizations for Lebanon under
			 the Foreign Assistance Act of 1961, the Secretary of State shall take all
			 appropriate steps to ensure that such assistance is not provided to or through
			 any individual or entity that the Secretary knows, or has reason to believe,
			 advocates, plans, sponsors, engages in, or has engaged in, terrorist activity.
					(B)ProceduresThe
			 Secretary of State shall, as appropriate, establish procedures specifying the
			 steps to be taken in carrying out this paragraph and shall terminate assistance
			 to any individual or entity that the Secretary has determined advocates, plans,
			 sponsors, or engages in terrorist activity.
					(C)DefinitionIn this paragraph, the term terrorist
			 activity has the meaning given the term in section 212(a)(3)(B)(iii) of
			 the Immigration and Nationality Act (8 U.S.C. 1182).
					(3)ProhibitionNo
			 amounts made available for fiscal year 2011 or 2012 for assistance to
			 nongovernmental organizations for Lebanon under the Foreign Assistance Act of
			 1961 may be made available for the purpose of recognizing or otherwise honoring
			 individuals who commit, or have committed, acts of terrorism.
				5.International
			 financial institutions
			(a)RequirementThe President should direct the United
			 States Executive Director at each international financial institution to use
			 the voice, vote, and influence of the United States to prohibit assistance to
			 the Hezbollah-dependent Government of Lebanon (other than assistance described
			 under subsection (b)) during any period for which a certification described in
			 section 620N(c) of the Foreign Assistance Act of 1961 or a recertification
			 described in section 620N(d) of such Act (as added by section 2(b)(2) of this
			 Act) is not in effect with respect to the Hezbollah-dependent Government of
			 Lebanon.
			(b)ExceptionsThe
			 prohibition on assistance described in subsection (a) should not apply with
			 respect to the following types of assistance:
				(1)Assistance to meet
			 food, water, medicine, or sanitation needs, or other assistance to meet basic
			 human needs.
				(2)Assistance to promote democracy, human
			 rights, freedom of the press, non-violence, reconciliation, and peaceful
			 coexistence, provided that such assistance does not directly benefit Hezbollah
			 or other foreign terrorist organizations.
				(c)DefinitionIn
			 this section, the term international financial institution has the
			 meaning given the term in section 1701(c)(2) of the International Financial
			 Institutions Act (22 U.S.C. 262r(c)(2)).
			6.Reporting
			 requirementNot later than 90
			 days after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of State shall submit to the appropriate congressional committees a
			 report that—
			(1)describes the steps that have been taken by
			 the United States Government to ensure that other countries and international
			 organizations, including multilateral development banks, do not provide direct
			 assistance to the Hezbollah-dependent Government of Lebanon for any period for
			 which a certification described in section 620N(c) of the Foreign Assistance
			 Act of 1961 or a recertification described in section 620N(d) of such Act (as
			 added by section 2(b)(2) of this Act) is not in effect; and
			(2)identifies any
			 countries and international organizations, including multilateral development
			 banks, that are providing direct assistance to the Hezbollah-dependent
			 Government of Lebanon during such a period, and describes the nature and amount
			 of such assistance.
			7.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				(2)Hezbollah-dependent
			 Government of LebanonThe term Hezbollah-dependent
			 Government of Lebanon has the meaning given the term in section 620N(g)
			 of the Foreign Assistance Act of 1961 (as added by section 2(b)(2) of this
			 Act).
			
